Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 12/15/2021. Applicant’s argument, filed on 12/15/2021 has been entered and carefully considered. Claims 1-15, and 17-21 are pending.

Double Patenting rejection against US Co-pending Application 16/453,451 is deferred based on the arguments submitted on 07/20/2021.

The application claims foreign priority to INDIA 201941005109 dated 02/08/2019. The certified copy of priority has been filed on 12/07/2020.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. 

	
Response to Arguments

Applicant's arguments in the 12/15/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 11-26 argues “perpendicular to a path of the vehicle”, “in association with corresponding row numbers in the first image”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Fujita in view of Kim further in view of Lee further in view of Shima teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Shima teaches, [0024]-[0028], sign position information is known, [0031], definite distance from the marker, Shima, Fig. 6C, perpendicular to a path of the vehicle, Fujita, [0063], [0105], it is obvious that there is a corresponding association of the pixels from the image which would correspond to the row number, Fujita, Fig. 4A-H, [0014], [0023], Fig. 8, [0060], so, it is obvious to the ordinary skill in the art that the claim limitations are disclosed by the prior arts).
Therefore, the rejection is maintained.

	
		
Examiner’s Note

Claims 1-6 and 21 refer to "A method”, Claims 7-13 refer to "A method” and Claims 14-15 and 17-20 refer to "A system”. Claims 7-15, and 17-20 are similarly rejected in light of rejection of claims 1-6, and 21 any obvious combination of the rejection of claims 1-6, and 21 or the differences are obvious to the ordinary skill in the art. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20180372484 A1), hereinafter Fujita, in view of Kim (US 20200180656 A1) further in view of Lee et al. (US 20200118283 A1), hereinafter Lee, further in view of Shima et al.(US 20080007619 A1), hereinafter Shima.
	
	Regarding claim 1, Fujita discloses a method, comprising (Abstract): identifying, by the circuitry, in the first image, a first plurality of rows of pixels corresponding to the plurality of lines, (Fig. 1-2); estimating, by the circuitry, a focal length of the image-capturing device based on a known distance of a first line of the plurality of lines from the image-capturing device and a first width of the first line in the first image (Fig. 5, Fig. 6A-B, [0051]); estimating, by the circuitry, a first distance of a second line corresponding to each row of pixels of a second plurality of rows of pixels in the first image from the image-capturing device based on the estimated focal length and a second width of the second line corresponding to each row of pixels, wherein the second width is estimated based on at least the plurality of lines and each row of pixels ([0063]); and storing, by the circuitry in a memory, the known distances of the first plurality of rows of pixels and the estimated first distances of the second line corresponding to each row of pixels of the second plurality of rows of pixels, wherein a second distance of a first object from the image-capturing device is predicted based on the stored distances and a second image of the first object (Fig. 5).
	Fujita discloses all the elements of claim 1 but Fujita does not appear to explicitly disclose in the cited section first distances of the second line corresponding to each row of pixels of the second plurality of rows of pixels.
	However, Kim from the same or similar endeavor teaches first distances of the second line corresponding to each row of pixels of the second plurality of rows of pixels in association with corresponding row numbers in the first image (Fig. 8, Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita to incorporate the teachings of Kim to prevent accident during driving (Kim, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fujita in view of Kim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section known distances.
	However, Lee from the same or similar endeavor teaches known distances ([0039], Fig. 2-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita in view of Kim to incorporate the teachings of Lee to avoid collision during driving (Lee, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fujita in view of Kim further in view of Kim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section receiving, by circuitry, from an image-capturing device, a first image displaying a plurality of lines that are parallel to each other and are perpendicular to a path of the vehicle, wherein the plurality of lines are at known distance from the image-capturing device.
	However, Shima from the same or similar endeavor teaches receiving, by circuitry, from an image-capturing device, a first image displaying a plurality of lines that are parallel to each other and are perpendicular to a path of the vehicle, wherein the plurality of lines are at known distance from the image-capturing device (Fig. 1, [0005], Fig. 3, Fig. 6A-C, it is obvious to the ordinary skill in the art to project the known lines to the ground).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita in view of Kim further in view of Kim to incorporate the teachings of Shima for safety and advanced calibration (Shima, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, further comprising: converting, by the circuitry, the first image from a first color model to a second color model; filtering, by the circuitry, the converted first image to obtain a filtered first image including a known color; and identifying, by the circuitry, the first plurality of rows of pixels from the (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art).  

	Regarding claim 3, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 2, wherein the first and second color models are at least one of a black and white color model, a greyscale color model, a red, green, and blue (RGB) color model, a hue, saturation, and value (HSV) color model, a cyan, magenta, yellow, and black (CMYK) color model, a hue, saturation, and brightness (HSB) color model, a hue, saturation, and lightness (HSL) color model, or a hue, chroma, and value (HCV) color model, and wherein the first color model is different from the second color model (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art, Han et al., US 20070005208 A1, Fig. 4, [0020], [0030]).  

	Regarding claim 4, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, wherein the first image comprises the first and second pluralities of rows of pixels (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art).  

	Regarding claim 5, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, further comprising: detecting, by the circuitry, a bottom edge of the first object based on the second image; Page 10 of 19Application No. 16/433,417 Reply to Office Action of June 10, 2020identifying, by the circuitry, a third row of pixels and a row number of the third row of pixels in the second image corresponding to the detected bottom edge; and retrieving, by the circuitry from the memory, a distance value corresponding to a fourth row of pixels associated with the first image based on the identified row number of the third row of pixels, wherein the retrieved distance value indicates the second distance of the first object from the image-capturing device (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], Shima, Fig. 1, [0005], Fig. 3, Fig. 6C, this is known to the ordinary skill in the art, repetition).  

Regarding claim 6, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 5, wherein the row number of the third row of pixels is equal to a row number of the fourth row of pixels (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art, number of pixels in a row for the imaging device is same).

Regarding claim 7-15 and, 17-20, See Examiner’s Note.

	Regarding claim 21, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, wherein the plurality of lines are centered with respect to an axis passing through a center of the image-capturing device and a difference in widths of the plurality of lines is symmetric on both sides of the axis passing through the center of the image-capturing device (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0023], [0026], [0027], [0058], [0076], Shima, Fig. 1, [0004]-[0009], Fig. 3, Fig. 6C, [0062]-[0063], this is known to the ordinary skill in the art).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487